 1 ROBBINS GELLER RUDMAN
     & DOWD LLP
 2 LUKE O. BROOKS (212802)
   LUCAS F. OLTS (234843)
 3 DARRYL J. ALVARADO (253213)
   JEFFREY J. STEIN (265268)
 4 ERIKA OLIVER (306614)
   655 West Broadway, Suite 1900
 5 San Diego, CA 92101-8498
   Telephone: 619/231-1058
 6 619/231-7423 (fax)
   lukeb@rgrdlaw.com
 7 lolts@rgrdlaw.com
   dalvarado@rgrdlaw.com
 8 jstein@rgrdlaw.com
   eoliver@rgrdlaw.com
 9        – and –
   DENNIS J. HERMAN (220163)
10 Post Montgomery Center
   One Montgomery Street, Suite 1800
11 San Francisco, CA 94104
   Telephone: 415/288-4545
12 415/288-4534 (fax)
   dherman@rgrdlaw.com
13
   Attorneys for Plaintiff
14
                               UNITED STATES DISTRICT COURT
15
                             NORTHERN DISTRICT OF CALIFORNIA
16
   IRVING FIREMEN’S RELIEF &                 ) Case No. 4:17-cv-05558-HSG
17 RETIREMENT FUND, Individually and on )
   Behalf of All Others Similarly Situated,  ) CLASS ACTION
18                                           )
                                 Plaintiff,  ) STIPULATION AND ORDER TO
19                                           ) CONTINUE HEARING DATE ON
          vs.                                ) DEFENDANTS’ MOTIONS TO DISMISS
20                                           )
   UBER TECHNOLOGIES INC., et al.,           )
21                                           )
                                 Defendants. )
22                                           )
23

24

25

26

27

28


     1551998_1
            1          Plaintiff Irving Firemen’s Relief & Retirement Fund (“Plaintiff”) and Defendants Uber

            2 Technologies, Inc. and Travis Kalanick (collectively, “Defendants” and, together with Plaintiff, the

            3 “Parties”), by and through their undersigned counsel, hereby stipulate, subject to Court approval, to

            4 continue the motion hearing date on Defendants’ Motions to Dismiss (ECF Nos. 139, 141)

            5 (collectively, “Motions”) to May 2, 2019 (or May 1, 2019, if the Court prefers a Wednesday hearing

            6 date), and as grounds therefor state as follows:

            7          1.     Defendants filed their Motions on November 16, 2018, and pursuant to the Parties’

            8 prior stipulation and Court order, the hearing was set for April 11, 2019 (ECF Nos. 156, 157).

            9          2.     On April 9, 2019, the Court sua sponte rescheduled and specially set the hearing on

       10 Defendants’ Motions for Wednesday, April 17, 2019 (ECF No. 165).

       11              3.     One of the Lead Counsel for Plaintiff, who will participate in the presentation of the

       12 argument, will be out of the country on April 17, 2019 and is unavailable to appear at the

       13 rescheduled hearing. In addition, the other Lead Counsel for Plaintiff, who will present the

       14 argument, has a dispositive motion hearing in another matter previously set for April 25, 2019.

       15              4.     The Parties have met and conferred and mutually agree to continue the hearing date to

       16 May 2, 2019, the next available date on the Court’s calendar on which counsel for the Parties can

       17 attend. All counsel are also available on May 1, 2019. Counsel for Plaintiff and Defendant Uber

       18 Technologies, Inc. discussed potentially available hearing dates with the Calendar Clerk and

       19 Courtroom Deputy, who advised that May 2 was a potentially available date for the Court (subject to

       20 Court approval).

       21              5.     The change in hearing date will not alter the date of any event or any deadline already

       22 fixed by Court order, other than the April 17, 2019 hearing.

       23              6.     The Parties have previously stipulated to continue the hearing date on the Motions on

       24 one occasion, which the Court granted (ECF Nos. 156, 157).

       25

       26

       27

       28
1551998_1       STIPULATION AND ORDER TO CONTINUE HEARING DATE ON DEFENDANTS’ MOTIONS TO
                DISMISS - 4:17-cv-05558-HSG                                                                       -1-
            1          7.     Accordingly, the Parties hereby stipulate, subject to Court approval and pursuant to

            2 Civil Local Rules 6-2 and 7-7(b), to continue the hearing on Defendants’ Motions to May 1 or 2,

            3 2019, whichever date is preferred by the Court. If the Court is not available to hear the Motions on

            4 either May 1 or 2, the Parties will meet and confer and suggest additional dates.

            5          IT IS SO STIPULATED.

            6 DATED: April 10, 2019                            ROBBINS GELLER RUDMAN
                                                                 & DOWD LLP
            7                                                  LUKE O. BROOKS
                                                               LUCAS F. OLTS
            8                                                  DARRYL J. ALVARADO
                                                               JEFFREY J. STEIN
            9                                                  ERIKA OLIVER

       10

       11                                                                    s/ LUKE O. BROOKS
                                                                              LUKE O. BROOKS
       12
                                                               655 West Broadway, Suite 1900
       13                                                      San Diego, CA 92101-8498
                                                               Telephone: 619/231-1058
       14                                                      619/231-7423 (fax)

       15                                                      ROBBINS GELLER RUDMAN
                                                                 & DOWD LLP
       16                                                      DENNIS J. HERMAN
                                                               Post Montgomery Center
       17                                                      One Montgomery Street, Suite 1800
                                                               San Francisco, CA 94104
       18                                                      Telephone: 415/288-4545
                                                               415/288-4534 (fax)
       19
                                                               Attorneys for Plaintiff
       20 DATED: April 10, 2019
                                                               IRELL & MANELLA LLP
       21                                                      ANDRA BARMASH GREENE
                                                               A. MATTHEW ASHLEY
       22                                                      NATHANIEL H. LIPANOVICH
       23

       24
                                                                          s/ A. MATTHEW ASHLEY
       25                                                                  A. MATTHEW ASHLEY

       26

       27

       28
1551998_1       STIPULATION AND ORDER TO CONTINUE HEARING DATE ON DEFENDANTS’ MOTIONS TO
                DISMISS - 4:17-cv-05558-HSG                                                                    -2-
            1
                                                           940 Newport Center Drive, Suite 400
            2                                              Newport Beach, CA 92660-6324
                                                           Telephone: 949/760-0991
            3                                              949/760-5200 (fax)

            4
                                                           IRELL & MANELLA LLP
            5                                              DAVID SIEGEL
                                                           MICHAEL HARBOUR
            6                                              1800 Avenue of the Stars, Suite 900
                                                           Los Angeles, CA 90067-4276
            7                                              Telephone: 310/277-1010
                                                           310/203-7199 (fax)
            8
                                                           Counsel for Defendant Uber Technologies, Inc.
            9
                DATED: April 10, 2019
       10                                                  ORRICK, HERRINGTON & SUTCLIFFE LLP
                                                           WALTER F. BROWN
       11                                                  JAMES N. KRAMER
                                                           M. TODD SCOTT
       12

       13
                                                                       s/ WALTER F. BROWN
       14                                                               WALTER F. BROWN
       15                                                  The Orrick Building
                                                           405 Howard Street
       16                                                  San Francisco, CA 94105-2669
                                                           Telephone: 415/773-5700
       17                                                  415/773-5759 (fax)
       18                                                  WILLIAMS AND CONNOLLY LLP
                                                           KENNETH BROWN
       19                                                  JOSEPH PETROSINELLI
                                                           725 Twelfth Street, N.W.
       20                                                  Washington, DC 20005
                                                           Telephone: 202/434-5547
       21                                                  202/434-5029 (fax)
       22
                                                           Counsel for Defendant Travis Kalanick
       23

       24
                               CERTIFICATE PURSUANT TO LOCAL RULE 5-1(i)(3)
       25
                      I, LUKE O. BROOKS, am the ECF user whose identification and password are being used to
       26
                file the STIPULATION AND [PROPOSED] ORDER TO CONTINUE HEARING DATE ON
       27

       28
1551998_1       STIPULATION AND ORDER TO CONTINUE HEARING DATE ON DEFENDANTS’ MOTIONS TO
                DISMISS - 4:17-cv-05558-HSG                                                                -3-
            1 DEFENDANTS’ MOTIONS TO DISMISS. In compliance with Civil Local Rule 5-1(i)(3), I hereby

            2 attest that A. MATTHEW ASHLEY and WALTER F. BROWN have concurred in this filing.

            3
                                                                         s/ LUKE O. BROOKS
            4                                                             LUKE O. BROOKS
            5
                                                      *      *      *
            6
                                                          ORDER
            7
                       Pursuant to stipulation, IT IS SO ORDERED. The hearings on Defendants’ Motions will be
            8
                heard on May 2, 2019 at 2:00 p.m.
            9
                DATED: April 10, 2019                     __________________________________________
       10                                                 THE HONORABLE HAYWOOD S. GILLIAM, JR.
                                                          UNITED STATES DISTRICT JUDGE
       11

       12

       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25

       26

       27

       28
1551998_1       STIPULATION AND ORDER TO CONTINUE HEARING DATE ON DEFENDANTS’ MOTIONS TO
                DISMISS - 4:17-cv-05558-HSG                                                               -4-
